          Case 1:19-cr-00901-JPO Document 16 Filed 03/30/20 Page 1 of 2




                             Patrick J. Joyce Esq.
                                             Attorney at Law
                                     70 Lafayette Street - 2nd Floor
                                      New York, New York 10013
                                             (212) 285-2299
                                          FAX (212) 513-1989
                                                                           New Jersey Office:
                                                                           658 Ridgewood Road
                                                                           Maplewood, NJ 07040

VIA ECF

March 30, 2020

Judge J. Paul Oetken
United States District Court Judge
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007


        Re:     United States v. Joao Corcino
                19 Cr 190


Dear Judge Oetken,

         I represent Joao Corcino, the defendant in the above-referenced case. On Friday, March
27 , 2020, this Court signed an Order (the “March 27th Order”) granting Mr. Corcino pre-trial
  th

compassionate release, in light of his age, health, and susceptibility to COVID-19. In the March
27th Order, the Court granted authorization for Mr. Corcino to be released upon his own
signature, to third-party custodian James Alves, and upon the arrangement of location monitoring
as directed by Pretrial Services.

        However, the increased medical severity presented by COVID-19 has led Pre-trial
Services to suspend electronic or location monitoring. Therefore, I request that the Court amend
the March 27th Order to allow Mr. Corcino to be immediately released by the Bureau of Prisons
today, Monday, March 30, 2020, without signature. Within 3 hours of release, Mr. Corcino will
electronically sign the bond, as procedurally set by the Southern District of New York. Mr.
Corcino will be released to third-party custodian James Alves and will reside with him at 385
Park Ave., Weehawken, NJ 07086. Mr. Corcino will be monitored consistent with how Pretrial
determines is best. All other conditions of the initial March 27th Order shall remain in place.

       Accordingly, we request, consistent with the above terms, that the Court order the release
of Mr. Corcino immediately.




                                                   1
         Case 1:19-cr-00901-JPO Document 16 Filed 03/30/20 Page 2 of 2



        I have communicated with AUSA Daniel Nessim, who consents to this amendment, in
light of the decision by Pretrial. I have also spoken with Pretrial Officer John Moscato, who
recommended this amendment.

                                                    Respectfully submitted,

                                                                   /s/
                                                    Patrick J. Joyce
                                                    70 Lafayette St., 2nd Fl.
                                                    New York, NY 10013
                                                    (212) 285-2299



cc:    Daniel George Nessim, Esq. AUSA (via email)




                                               2
